IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: PETITION FOR CHANGE OF          : No. 184 WAL 2015
NAME OF A.W.H.                         :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: A.N.H.                    : the Order of the Superior Court


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.